            Case 2:20-cv-00111-RAJ Document 105 Filed 09/23/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                                                  The Honorable Richard A. Jones
 8
                              UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
10
     STATE OF WASHINGTON; et al.,                         NO. 2:20-cv-00111-RAJ
11
                                Plaintiffs,               STIPULATED MOTION TO
12                                                        EXTEND ADMINISTRATIVE
            v.                                            RECORD DEADLINE
13                                                        AND PROPOSED ORDER
     UNITED STATES DEPARTMENT OF
14   STATE; et al.,                                       NOTE ON MOTION CALENDAR:
                                                          SEPTEMBER 23, 2020
15                              Defendants.
16                                      I.    STIPULATED MOTION

17          Pursuant to LCR 7(j) and 10(g), the Plaintiffs and the Federal Defendants submit this

18   stipulated motion to modify the deadline for production of the administrative record (“AR”)

19   from the Department of Commerce in this matter. The Private Defendants do not oppose the

20   relief requested in this motion.

21          The parties previously stipulated to the current deadline of September 23, 2020 on July

22   24, 2020. See ECF No. 103. The administrative record from the Department of State in this

23   matter is prepared for production. However, the Federal Defendants have informed Plaintiffs

24   that an extension of two additional days, to September 25, 2020, for a final review prior to

25   production of the administrative record from the Department of Commerce will assist in

26   ensuring that the Department of Commerce administrative record in this matter is produced

       STIPULATED MOTION TO EXTEND                    1                   U.S. DEPARTMENT OF JUSTICE
                                                                        Civil Division, Federal Programs Branch
       ADMINISTRATIVE RECORD                                               1100 L St. NW, Washington, DC
       DEADLINE -- NO. 2:20-CV-00111-RAJ                                             (202) 353-0533
            Case 2:20-cv-00111-RAJ Document 105 Filed 09/23/20 Page 2 of 4




 1   accurately and reduce the risk that the Department of Commerce would need to make a
 2   substitute production of the administrative record in the future. The two day extension is
 3   therefore warranted by the interests of the parties and the Court in efficient litigation.
 4

 5          The States and the Federal Defendants therefore request that the Court modify the
 6   deadline as follows:
 7

 8          The Administrative Record for the Department of Commerce shall be produced by
 9   September 25, 2020.
10

11          DATED this 23rd day of September, 2020.
12                                                    ROBERT W. FERGUSON
13                                                    Attorney General of Washington

14                                                    /s/ Kristin Beneski (with authorization)
                                                      KRISTIN BENESKI, WSBA #45478
15                                                    Assistant Attorney General
                                                      JEFFREY RUPERT, WSBA #45037
16                                                    Division Chief
17                                                    BRENDAN SELBY, WSBA #55325
                                                      Assistant Attorney General
18                                                    (206) 474-7744
                                                      kristin.beneski@atg.wa.gov
19                                                    jeffrey.rupert@atg.wa.gov
                                                      brendan.selby@atg.wa.gov
20
                                                      Attorneys for Plaintiff State of Washington
21

22                                                    JEFFREY BOSSERT CLARK
                                                      Acting Assistant Attorney General
23
                                                      ANTHONY J. COPPOLINO
24                                                    Deputy Director

25                                                    MATTHEW J. GLOVER
                                                      Counsel
26

       STIPULATED MOTION TO EXTEND                       2                    U.S. DEPARTMENT OF JUSTICE
                                                                            Civil Division, Federal Programs Branch
       ADMINISTRATIVE RECORD                                                   1100 L St. NW, Washington, DC
       DEADLINE -- NO. 2:20-CV-00111-RAJ                                                 (202) 353-0533
         Case 2:20-cv-00111-RAJ Document 105 Filed 09/23/20 Page 3 of 4




 1
                                         _/s/ Eric J. Soskin        _
 2                                       ERIC J. SOSKIN
                                         Senior Trial Counsel
 3                                       U.S. Department of Justice
                                         Civil Division, Federal Programs Branch
 4                                       1100 L Street NW
                                         Washington, D.C. 20530
 5                                       (202) 353-0533 (telephone)
                                         (202) 616-8470 (facsimile)
 6                                       eric.soskin@usdoj.gov
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION TO EXTEND           3                  U.S. DEPARTMENT OF JUSTICE
                                                            Civil Division, Federal Programs Branch
     ADMINISTRATIVE RECORD                                     1100 L St. NW, Washington, DC
     DEADLINE -- NO. 2:20-CV-00111-RAJ                                   (202) 353-0533
         Case 2:20-cv-00111-RAJ Document 105 Filed 09/23/20 Page 4 of 4




 1                                          II.     ORDER
 2
      Pursuant to the above stipulation, it is so ordered.
 3

 4

 5
                                                                _______________________
 6
                                                      THE HONORABLE RICHARD A. JONES
 7                                                       UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION TO EXTEND                      4             U.S. DEPARTMENT OF JUSTICE
                                                                  Civil Division, Federal Programs Branch
     ADMINISTRATIVE RECORD                                           1100 L St. NW, Washington, DC
     DEADLINE -- NO. 2:20-CV-00111-RAJ                                         (202) 353-0533
